 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GLEN MEYERS,                                      No. 2:16-cv-01121-MCE-CKD PS
12                      Plaintiff,
13          v.                                         ORDER
14   COUNTY OF SACRAMENTO, et al.,
15                      Defendants.
16

17          This action was referred to the undersigned pursuant to Local Rule 302(c)(21).

18   Calendared for hearing on December 18, 2019 is defendants’ motion for summary judgment. No

19   opposition to the motion has been filed.

20          Local Rule 230(c) provides that opposition to the granting of a motion must be filed

21   fourteen days preceding the noticed hearing date. The Rule further provides that “[n]o party will

22   be entitled to be heard in opposition to a motion at oral arguments if written opposition to the

23   motion has not been timely filed by that party.” In addition, Local Rule 230(i) provides that

24   failure to appear may be deemed withdrawal of opposition to the motion or may result in

25   sanctions. Finally, Local Rule 110 provides that failure to comply with the Local Rules “may be

26   grounds for imposition of any and all sanctions authorized by statute or Rule or within the

27   inherent power of the Court.”

28   ///
                                                      1
 1            Good cause appearing, IT IS HEREBY ORDERED that:

 2            1. The December 18, 2019 hearing on defendants’ motion for summary judgment (ECF

 3   No. 42) is VACATED.

 4            2. The hearing on defendants’ motion for summary judgment (ECF No. 42) is continued

 5   to January 22, 2020 at 10:00 a.m. in courtroom no. 24.

 6            3. Plaintiff shall file opposition, if any, to the motion no later than January 8, 2020.

 7   Plaintiff is cautioned that failure to file an opposition will be deemed a statement of

 8   non-opposition and shall result in submission of defendants’ motion for summary judgment on

 9   the papers and a recommendation that this action be dismissed pursuant to Federal Rule of Civil

10   Procedure 41(b).

11            4. Reply, if any, shall be filed no later than January 15, 2020.

12   Dated: December 12, 2019
                                                        _____________________________________
13
                                                        CAROLYN K. DELANEY
14                                                      UNITED STATES MAGISTRATE JUDGE

15

16

17   15 meyers1121.nooppo

18

19

20
21

22

23

24

25

26
27

28
                                                        2
